Citation Nr: 0916298	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine. 

2.  Entitlement to an initial rating in excess of 10 percent 
for a facial scar. 

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss. 

4.  Entitlement to an initial compensable rating for 
hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
October 1989 and from March 1990 to August 2003. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO). 

In an August 2004 notice of disagreement, the Veteran also 
requested service connection for carpal tunnel syndrome, high 
cholesterol, and a heart disorder.  As these claims have not 
been adjudicated, they are referred to the RO for further 
action as appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The most recent examinations of the disabilities on appeal 
were performed in May 2003, prior to the Veteran's retirement 
from the U.S. Army.  The examiners noted brief medical 
histories of each disorder and one examiner referred to seven 
pages of records.  The examiners did not review the extensive 
service treatment records so that the disabilities could be 
evaluated in the context of a complete medical history.  
38 C.F.R. § 4.1 (2008).  An examiner also indicated that 
photographs were obtained of the Veteran's facial scar, but 
none are of record.  Color photographs must be considered 
when rating facial scars.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2008).    

In an August 2004 notice of disagreement, the Veteran stated 
that his spinal disability had become more severe, limiting 
his ability to stand for extended periods and causing a 
reduction in work hours and eventual resignation.  He further 
stated that he had starting using hearing aids and that his 
facial scar was very sensitive to touch.  The duty to assist 
under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, the 
most recent examinations are six years old and the Veteran 
has reported more severe back, facial, and hearing symptoms.  
A current examination for these disabilities is necessary to 
decide the claims.  

In a May 2006 substantive appeal, the Veteran stated that he 
had received treatment for his back disability on several 
occasions at a local VA clinic.  Blood test results reported 
in June 2003 showed that the Veteran was reactive to 
hepatitis C antibodies.  Although the examiner noted no 
active disease or symptoms, he stated that the Veteran 
required periodic retesting.   No records of VA outpatient 
treatment have been obtained including the results of any 
regular blood tests for the hepatitis C virus.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from August 2003 to the present.  If 
the Veteran's hepatitis C status has not been assessed as an 
outpatient within the past year, a current status and 
assessment of any related symptoms is necessary to decide the 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA medical 
care since August 2003.  Associate any 
records received with the claims file.  

2.  Schedule the Veteran for a VA 
orthopedic examination.  Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's degenerative disc disease of 
the lumbar spine and comment specifically 
on the effect of worsening or increase in 
symptoms on the Veteran's employment and 
daily life.  The examiner should also 
state whether there are any associated 
objective neurologic abnormalities 
affecting the bowel, bladder, lower 
extremities, etc.  

3.  Schedule the Veteran for a VA 
audiometric examination.  Request that 
the examiner review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's bilateral hearing loss and 
comment specifically on the effect of 
worsening hearing acuity on the Veteran's 
employment and daily life.

4.  Schedule the veteran for a VA 
examination of his facial scar.  Request 
that the examiner review the claims file 
and note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's facial scar including color 
photographs included in the examination 
report.  Request that the examiner 
comment specifically on the effect of the 
scar on the Veteran's employment and 
daily life.

5.  If VA outpatient records for the last 
year do not contain tests and evaluation 
of the status of the Veteran's hepatitis 
C, then schedule the Veteran for a VA 
liver examination.  Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's hepatitis C and   comment 
specifically on the effect of the 
disease, if any, on the Veteran's 
employment and daily life.

6.  Then, readjudicate the claim for 
increased initial and staged ratings for 
degenerative disc disease of the lumbar 
spine, a facial scar, bilateral hearing 
loss, and hepatitis C.  If any decision 
remains adverse to the Veteran, provide 
the Veteran and his representative with 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


